Citation Nr: 0530981	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  04-12 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

Entitlement to service connection for residuals of cold 
injuries to the feet.

Entitlement to service connection for neuropathy of the lower 
extremities.

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from February 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision by the Department 
of Veterans Affairs (VA), Albuquerque, New Mexico, Regional 
Office (RO).  That decision denied service connection for 
residuals of cold injuries to the feet and neuropathy of the 
lower extremities.  In addition, the July 2003 decision 
granted service connection for PTSD and assigned an initial 
disability rating of 10 percent.

The issues of entitlement to service connection for residuals 
of cold injuries to the feet and neuropathy of the lower 
extremities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to an increased rating for PTSD has been 
obtained, and the VA has satisfied the duty to notify the 
veteran of the law and regulations applicable to the claim, 
the evidence necessary to substantiate the claim, and what 
evidence was to be provided by the veteran and what evidence 
the VA would attempt to obtain on his behalf.

2.  The evidence of record reasonably shows that the 
veteran's PTSD is productive of symptoms of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).


CONCLUSION OF LAW

PTSD is 30 percent disabling according to the schedular 
criteria.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2005).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

As this decision represents a grant of the benefit sought on 
appeal, the Board finds that any error with regard to VA's 
duty to assist the veteran with the development of his claim 
is harmless error.



II.  Factual Background

Service personnel records indicate that the veteran 
participated in battles and campaigns in Central Europe and 
Rhineland during his period of service.

A December 2001 VA treatment note reported that the veteran 
was seeking treatment for increased intrusive symptoms since 
the September 11 terrorist attacks.  On examination, the 
veteran's mood was noted to be euthymic.  His speech was 
within normal limits.  His thought process was linear and 
goal directed.  The psychologist assigned a GAF of 70.

A July 2003 VA examination report noted that the veteran was 
retired.  He reported experiencing nightmares.  He also 
indicated that he had difficulty sleeping.  The veteran 
reported intrusive memories and occasional flashbacks.  He 
stated that he had an exaggerated startle response.  The 
examiner noted that the veteran's memory was rather poor and 
attributed it to both PTSD and early dementia.  On 
examination, there was some loss of continuity to his 
thinking processes.  There was no evidence of delusions.  The 
veteran did have olfactory hallucinations associated with the 
smell of dead bodies.  He denied suicidal or homicidal ideas 
or plans.  He was oriented to person and place, but not 
completely oriented to time.  The veteran did have episodic 
feelings of panic in association with memories of the war.  
He had severe sleep impairment.  The examiner assigned a 
Global Assessment of Functioning score (GAF) of 65.

VA treatment records indicate that the veteran was 
hospitalized for an unrelated medical condition in December 
2003.  One treatment record noted that the veteran's speech 
was within normal limits and was clear and coherent.  There 
was no evidence of hallucinations.  The veteran denied any 
suicidal or homicidal ideations.  His mood was worried and 
his affect was stable.  A GAF of 45 was assigned.  The second 
treatment note, dated later in December 2003, noted that the 
veteran experienced anxiety and depressive symptoms.  His 
speech was clear and coherent.  There was no evidence of 
hallucinations or suicidal or homicidal ideations.  The GAF 
assigned was 55.


III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The Court has observed 
that in the latter instance, evidence of the present level of 
the disability is of primary concern, Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time.  Id.

Diagnostic Code 9411 provides that a rating of 10 percent is 
warranted where the evidence shows occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 30 percent rating is warranted for PTSD where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a rating of 30 percent 
for PTSD.  The clinical records indicate that the veteran 
experiences nightmares, flashbacks and intrusive thoughts.  
The veteran also reported an exaggerated startle response.  
The July 2003 VA examiner noted that the veteran experienced 
severe sleep impairment and olfactory hallucinations.  He 
also noted that the veteran's memory was rather poor, which 
was, at least partially, attributed to his PTSD.  The Board 
finds that such symptoms are productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A rating of 30 percent is also supported by the assignment of 
a GAF scores of 45,55, 65, and 70.  Although the GAF score 
does not fit neatly into the rating criteria, the GAF score 
is evidence that the Court has noted the importance of and 
has defined the terms of the GAF score.  Carpenter v. Brown, 
8 Vet. App. 240 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994). 
GAF scores of 61 to 70 are defined as "mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Id.  GAF scores ranging from 51 to 60 are 
defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.  GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Id.  The Board notes that the 
veteran's most recent GAF scores, from December 2003, were 45 
and 55.  Such scores reflect symptoms that are defined as 
moderate and serious.  However, the Board notes that the most 
recent score, 55, showed improvement, and finds that the 
symptoms described above, taken in conjunction with the range 
of all of the GAF scores, are consistent with the assignment 
of a 30 percent evaluation.  In addition, the evidence does 
not raise a question that a higher rating is possible or 
warranted for any period of time from the veteran's claim to 
the present so as to warrant a "staged" rating due to 
significant change in the level of disability.

A higher rating of 50 percent is not warranted.  While the 
GAF of 45 assigned in December 2003 reflects more serious 
symptoms, a review of the clinical records does not suggest 
that the veteran's symptoms are such that he suffers from 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's PTSD alone has caused such 
marked interference with employment or necessitated frequent 
periods of hospitalization for the periods at issue such as 
would render impractical the application of regular schedular 
standards at this time.  In the absence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash, 8 
Vet. App. at 227.


ORDER

Entitlement to an initial rating of 30 percent for post-
traumatic stress disorder is granted, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

The Board notes that the veteran served as a teletype and 
radio operator for the signal corps during the military.  He 
served in combat and spent several winter months in Germany 
and Central Europe.  The circumstances of his service, as 
well as the timeframe, support his contentions that he 
experienced cold injuries to the feet during service.  A 
December 2001 VA treatment note, documenting treatment for a 
separate disorder, noted that the veteran reported that his 
feet were frozen while on guard duty in Germany.  He reported 
that no one knew what to do for him, so he tried to care for 
his feet as best he could.  He stated that ever since he has 
experienced a burning pain in his feet, especially his right 
foot.

The Board notes that the veteran is currently being treated 
for diabetes mellitus.  His treatment records also reflect 
treatment for neuropathy of the lower extremities, and 
complaints associated with his feet.  While some treatment 
records attribute these conditions to his diabetes, the 
veteran has not been afforded a VA examination to determine 
whether any of his current symptoms are consistent with cold 
injuries suffered during service.  Accordingly, a VA 
examination is warranted in order to determine whether the 
veteran has a currently identifiable disorder that may be 
attributed to cold injuries suffered during service.

Accordingly, the claims are REMANDED for the following:

1.  The veteran should be afforded a VA 
examination appropriate to determining 
the nature and etiology of any disorders 
associated with the veteran's lower 
extremities and feet.  The claims folder 
and a separate copy of this remand should 
be made available to the examiner for 
review.  The examiner is asked to offer 
an opinion as to whether the veteran has 
a current disorder of either the legs or 
feet that is consistent with old 
residuals of cold injuries.  If so, the 
examiner is asked to state whether it is 
as likely as not that such disorder may 
be attributed to cold injuries suffered 
during the veteran's period of active 
service.

After the development requested above has 
been completed to the extent possible, 
the RO should again review the record.  
If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


